MEMORANDUM **
Alejandra Melgarejo De Arreola, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s decision denying her *584application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Melgarejo De Arreola failed to show exceptional and extremely unusual hardship to her two United States citizen children. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
Melgarejo De Arreola’s contention that the agency deprived her of due process by acting contrary to law and failing to consider the hardship factors in the aggregate is not supported by the record and does not amount to a colorable due process claim. See id. (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.